Citation Nr: 0615376	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-02 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a November 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

In a March 2006 statement, the veteran specifically withdrew 
his appeal for entitlement to service connection for malaria.  
Therefore, the Board finds that it has no jurisdiction over 
this claim, as it is no longer in appellate status.  See 
38 C.F.R. § 20.204 (2005).

As well, in August 2003, the veteran filed a claim for 
entitlement to service connection for hepatitis C, which the 
RO then denied in a December 2003 rating decision.  Upon the 
veteran's appeal of that decision, the RO released a 
statement of the case in January 2004, but thereafter, the 
veteran did not submit a VA Form 9 substantive appeal as to 
that issue, and the issue was not addressed in any other 
written communication from the veteran or his representative 
within the regulated time period in which to perfect an 
appeal.  See 38 C.F.R. §§ 20.200-20.202, 20.302 (2005).  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
matter.  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  VAOPGCPREC 9-99; 
cf. Marsh v. West, 11 Vet. App. 468 (1998); see also Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this instance, the 
issue of service connection for hepatitis C has not been 
certified for appeal and there is no indication that the 
veteran or his representative has been so informed or is 
otherwise of the belief that such matter is in appellate 
status.  Accordingly, for the reasons stated above, the Board 
will not review the claim any further herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Both of the matters on appeal must undergo additional 
evidentiary development prior to appellate review.

With regard to his claim for entitlement to service 
connection for bilateral hearing loss, the veteran testified 
at a March 2006, Travel Board Hearing that he underwent a 
clinical evaluation for hearing loss at a VA Medical Center 
(VAMC) in The Bronx, New York, in 1971, within a year after 
his discharge from active duty.  A review of the claims file 
reflects that the RO has not yet attempted to retrieve this 
record, and so it should now be obtained for the claim, if 
possible.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also VAOPGCPREC 12-95; see also 38 C.F.R. § 3.309(a).  

As well, the record does not appear to include any VA 
outpatient treatment records concerning the veteran's low 
back disability as dated after June 2004, from the VAMC in 
Columbia, South Carolina.  The RO should therefore obtain 
these records for review.  Id.

In addition, in July 2005, the veteran submitted a copy of a 
May 2, 2003, decision from the Social Security Administration 
(SSA), reflecting that he was awarded disability benefits 
effective from February 14, 2002, which was around the time 
of a hit and run accident in which the veteran's bicycle was 
struck by a car, causing pelvic fractures that required 
surgery.  The veteran testified that he was medically 
evaluated in support of this claim, but that he could not 
recall whether his level of back disability was assessed at 
that time.  Especially because these records may be relevant 
to the pending claim for an increased evaluation for 
lumbosacral strain, the RO should attempt to retrieve them 
for review.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the SSA, including 
decisions by the administrative law judge, and give that 
evidence the appropriate consideration and weight). 

Moreover, review of the current record suggests that the 
veteran has several ongoing medical complications from the 
pelvic injuries sustained in his 2002 accident, including 
lower extremity weakness and pain.  As well, the veteran 
testified that in 2002 and 2003 that he often experienced 
incapacitating episodes of back pain, and that he was 
medically advised to remain in bed because of these episodes.  
The record, however, while including test findings of 
degenerative disc desiccation, does not confirm that the 
veteran has diagnosed intervertebral disc syndrome (IDS) as a 
component of his service-connected lumbosacral strain.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  As such, the 
Board finds that given the medical complexity of the 
veteran's case, he should undergo separate VA orthopedic and 
neurological examinations with claims file review, in order 
to identify all components of his low back disability and to 
fully assess their level of severity (as opposed to the 
severity of symptomatology from his other nonservice-
connected medical problems).  38 C.F.R. § 3.159(c)(4)(i) 
(2005); cf. Mittleider v. West, 11 Vet. App. 181 (1998).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) recently issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  (It further appears that this requirement 
duly applies to other types of claims for VA benefits.)  As 
the Board must already remand the case for other reasons 
explained above, on remand, the RO should ensure that any 
supplemental VCAA notice provided to the veteran is in 
compliance with the guidance set forth in Dingess/Hartman.    

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims per 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
2.  The RO should initiate a search to 
locate all audiological evaluation and/or  
treatment records pertaining to the 
veteran through the VAMC in the Bronx, 
New York, and dated in 1971.  [The RO is 
hereby advised that at this time, these 
records may be archived, such that 
additional measures may be required to 
obtain them for review.]

3.  The RO should obtain the veteran's 
current record of VA outpatient treatment 
as pertaining to his low back and dated 
from approximately June 2004 to the 
present, from the VAMC in Columbia, South 
Carolina.

4.  The RO should contact the SSA in 
order to obtain all records pertinent to 
the veteran's May 2, 2003, award of 
disability benefits, especially records 
concerning low back disability.  The RO 
should request a copy of all disability 
determination records, as well as the 
medical records relied upon for all such 
determinations.

5.  After all of the above development in 
paragraphs 1 through 4 is complete, the 
RO should arrange for the veteran to 
undergo separate orthopedic and 
neurological examinations, in order to 
determine the extent of any and all 
disability associated with his service-
connected lumbosacral strain.  The claims 
file must be forwarded to each examiner 
for review in conjunction with the 
examinations, and both examiners must 
acknowledge such review in their written 
examination reports.  All necessary 
evaluations, tests, and studies should be 
accomplished, with complaints and 
clinical manifestations (including any 
radiculopathy, with identification of the 
involved nerve) reported in detail.  The 
examiners should address any weakened 
movement of the veteran's lower back and 
lower extremities, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiners should offer 
an opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  (If an examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, then he/she should so 
state that fact in the examination 
report.)  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  As 
well, the examiners are requested to 
answer the following inquiries:

a.  Is it at least as likely as not 
(i.e., a 50 percent likelihood or 
more) that intervertebral disc 
syndrome (IDS) is a component of the 
veteran's service-connected 
lumbosacral strain?  

b.  May the symptomatology and 
effects of residuals of the 
veteran's mid-February 2002 accident 
(involving injuries sustained - most 
notably pelvic fractures - when his 
bicycle was struck by a motor 
vehicle) be separated from the 
symptomatology and effects of his 
service-connected lumbosacral 
strain?  If yes, then:

c.  What is the degree of 
disability, in percentage terms, 
caused solely by the veteran's 
service-connected lumbosacral strain 
(and IDS, if warranted)?  (If an 
examiner is unable to so quantify 
this disability, then he/she should 
indicate the same in the examination 
report.)

6.  After the RO completes all of the 
development requested above to the extent 
possible, it should readjudicate the 
claims on the basis of all additional 
evidence associated with the claims file.  
If the RO cannot grant the benefits 
sought on appeal in their entirety, then 
it should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

